629 So. 2d 5 (1993)
Edward Louis "Buddy" ROBINSON
v.
STATE.
CR-92-1747.
Court of Criminal Appeals of Alabama.
October 22, 1993.
Edward Louis Robinson, pro se.
James H. Evans, Atty. Gen., and Jean Brown, Asst. Atty. Gen., for appellee.
TAYLOR, Judge.
The appellant, Edward Louis "Buddy" Robinson, appeals from the summary denial of his motion to proceed in forma pauperis on a Rule 32, A.R.Crim.P., petition. The appellant is serving a sentence on a conviction for murder.
The appellant filed with the circuit court an In Forma Pauperis Declaration pursuant to Rule 32.6(a), A.R.Crim.P. This declaration states that the only money available to the appellant is $6.25, which is in his prison account. The court, treating the declaration as a motion, denied the appellant leave to proceed in forma pauperis, without stating the reasons for the denial.
When the appellant appealed his murder conviction, he was allowed to proceed in forma pauperis. It appears from the record that the appellant's financial status has not changed and that he is still indigent. "Consequently, the judgment of the circuit court denying the appellant's motion to proceed in forma pauperis on his post-conviction petition must be reversed." Lucas v. State, 597 So. 2d 759, 760 (Ala.Cr.App.1992).
The trial court's denial of the appellant's motion to proceed in forma pauperis is reversed and this cause is remanded to the Circuit Court for Mobile County so that the appellant may be allowed to proceed in forma pauperis. The court shall, therefore, waive the docket fees required under § 12-19-71(3), Code of Alabama 1975; provided, however, that the circuit court may require the payment of those docket fees if the trial court makes specific findings on the record as to the reasons for denying the appellant's motion to proceed in forma pauperis. 597 So.2d at 760.
REVERSED AND REMANDED.
All the Judges concur.